Case 18-50010-5-mcr   Doc 39    Filed 06/03/19 Entered 06/03/19 15:47:42   Desc Main
                               Document     Page 1 of 14
Case 18-50010-5-mcr   Doc 39    Filed 06/03/19 Entered 06/03/19 15:47:42   Desc Main
                               Document     Page 2 of 14
Case 18-50010-5-mcr   Doc 39    Filed 06/03/19 Entered 06/03/19 15:47:42   Desc Main
                               Document     Page 3 of 14
Case 18-50010-5-mcr   Doc 39    Filed 06/03/19 Entered 06/03/19 15:47:42   Desc Main
                               Document     Page 4 of 14
Case 18-50010-5-mcr   Doc 39    Filed 06/03/19 Entered 06/03/19 15:47:42   Desc Main
                               Document     Page 5 of 14
Case 18-50010-5-mcr   Doc 39    Filed 06/03/19 Entered 06/03/19 15:47:42   Desc Main
                               Document     Page 6 of 14
Case 18-50010-5-mcr   Doc 39    Filed 06/03/19 Entered 06/03/19 15:47:42   Desc Main
                               Document     Page 7 of 14
Case 18-50010-5-mcr   Doc 39    Filed 06/03/19 Entered 06/03/19 15:47:42   Desc Main
                               Document     Page 8 of 14
Case 18-50010-5-mcr   Doc 39    Filed 06/03/19 Entered 06/03/19 15:47:42   Desc Main
                               Document     Page 9 of 14
Case 18-50010-5-mcr   Doc 39     Filed 06/03/19 Entered 06/03/19 15:47:42   Desc Main
                               Document      Page 10 of 14
Case 18-50010-5-mcr   Doc 39     Filed 06/03/19 Entered 06/03/19 15:47:42   Desc Main
                               Document      Page 11 of 14
Case 18-50010-5-mcr   Doc 39     Filed 06/03/19 Entered 06/03/19 15:47:42   Desc Main
                               Document      Page 12 of 14
Case 18-50010-5-mcr   Doc 39     Filed 06/03/19 Entered 06/03/19 15:47:42   Desc Main
                               Document      Page 13 of 14
Case 18-50010-5-mcr   Doc 39     Filed 06/03/19 Entered 06/03/19 15:47:42   Desc Main
                               Document      Page 14 of 14
